Citation Nr: 0500256	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  99-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for fibromyositis of the dorsal and lumbosacral muscles. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The case returns to the Board following a remand to the RO in 
January 2001.  

The Board notes that the veteran also perfected an appeal on 
the issue of service connection for post-traumatic stress 
disorder.  However, the RO resolved that issue in the 
veteran's favor in a March 2003 rating decision.  Therefore, 
the matter is not currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an increased disability rating for his 
service-connected back disability, characterized as 
fibromyositis of the dorsal and lumbosacral muscles.  Review 
of the 1970 VA examination on which the diagnosis was based 
reveals a finding only of spasm of the muscles in question.  
The January 2001 Board remand noted that the veteran's last 
VA examination for this disability took place in 1974 and 
instructed the RO to secure a new examination.  

The veteran underwent a VA orthopedic examination in January 
2003.  The examination showed complaints including back pain 
with burning pain radiating to the legs, more on the right.  
Findings included some limitation of motion, some tenderness 
and spasm of the dorsal and lumbosacral muscles, and 
decreased patellar and Achilles reflexes.  Lasegue's test was 
negative.  It was noted that an October 2000 VA computed 
tomography (CT) scan of the lumbosacral spine showed diffuse 
mild degenerative changes of the lower thoracic and lumbar 
spine and concentric disc bulging at L5-S1.  Subsequently, 
the RO obtained VA medical records dated through September 
2003.  The veteran presented in August 2003 with right leg 
pain that had been incapacitating for months.  Examination 
was remarkable for diminished sensation in the right leg and 
positive Lasegue's test.  Magnetic resonance imaging (MRI) of 
the lumbar spine performed in August 2003 showed L3-4 and L4-
5 mild posterior spondylosis with associated small herniated 
nucleus pulposi and degenerative disc disease.  

First, the Board observes that it is not clear whether the 
symptomatology and findings reflected in the recent VA 
examination report and VA outpatient treatment records 
represent a manifestation, or progression, of the disability 
for which service-connected was originally established.  A 
medical opinion is needed to clarify the matter.  Second, the 
Board finds that the recent VA outpatient evidence reflects a 
potential significant worsening of the veteran's disability 
since the January 2003 VA examination.  VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  The duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the condition at issue is worse than when previously 
rated, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  A remand is required to secure the necessary 
examination and opinion.  

The duty to assist also includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Because any 
record of additional treatment for the veteran's spine 
disability would be relevant to the current inquiry, the RO 
should secure his VA medical records on remand.   

In the October 2004 Appellant's Brief, the veteran's 
representative argues that, based on clinical evidence, the 
veteran's disability would be more appropriately evaluated as 
intervertebral disc syndrome.  During the pendency of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Diagnostic Code (Code) 5293, effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4).  Later, VA promulgated new regulations for 
the evaluation of all diseases and injuries of the spine, 
including intervertebral disc syndrome, renumbered Code 5243, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion.  The Board's review 
of the claims folder finds no indication that the RO ever 
considered whether evaluation under a different diagnostic 
code was appropriate or considered whether the amended rating 
criteria for spine disabilities were applicable.  The RO must 
do so on remand.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
medical records from the San Juan VA 
Medical Center dated from September 2003 
to the present.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to determine the nature and 
severity of his service-connected 
fibromyositis of the dorsal and 
lumbosacral muscles.  The claims folder 
must be made available to the examiner 
for review for the examination and the 
examination report must indicate whether 
such review was accomplished.  

The examiner is asked to identify which 
of the veteran's current dorsal and 
lumbosacral spine symptoms are related to 
his service-connected fibromyositis of 
the dorsal and lumbosacral muscles.  
Specifically whether it is more likely, 
less likely or as likely as not that the 
degenerative changes of the spine 
identified on the October 2000 CT scan 
and the August 2003 MRI are symptoms or 
otherwise related to his service-
connected disability.  The term "as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  If the examiner is 
unable to provide the requested opinion, 
the report should so state.    

The examination must include range of 
motion studies and any other test or 
study deemed necessary by the examiner.  
The examiner is asked to identify and 
describe any current dorsal and 
lumbosacral spine symptomatology due to 
service-connected disability, including 
any functional loss associated with the 
dorsal and lumbosacral spine due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

The examiner should also assess whether 
there are any associated objective 
neurologic abnormalities and describe and 
evaluate the severity of any found.  The 
examination report should include a 
finding of the total duration of 
incapacitating episodes related to the 
disability the veteran experienced during 
the previous 12 months, if any.  An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  The RO 
must consider all potentially applicable 
diagnostic codes, to include as provided 
in the amended rating criteria for 
diseases and injuries of the spine.  See 
38 C.F.R. § 4.71a (2004).  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


